HOUGH, Circuit Judge
(dissenting). Not only did the learned trial judge refuse the request copied in the opinion of the court, but added, apparently within the hearing of the jury, “[ think there is no question here of the assumption of risk, so I will decline any charge on assumption of risk.” After this ruling he did charge such of defendant’s requests as plaintiff had no objection to.
To hold with the plaintiff that there wa.s no question of assumption in the case, and then charge only what the plaintiff did not object to, cannot in my judgment be called a ruling conformable to Anzolotti v. McAdoo (D. C.) 262 Fed. 568.
*92The rulings on negligence, contributory and otherwise, are consistent with the more recent decisions of this court; wherefore I dissent only in respect of the treatment of assumption of risk.